COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


JOHN DANIEL GRANTHAM

v.   Record No. 0519-96-1                      MEMORANDUM OPINION *
                                                   PER CURIAM
B & S LANDSCAPING, INC.                          JULY 23, 1996
AND
UNINSURED EMPLOYERS' FUND


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (John Daniel Grantham, pro se, on brief).

           (James S. Gilmore, III, Attorney General;
           John J. Beall, Jr., Senior Assistant Attorney
           General; Julia D. Tye, Assistant Attorney
           General, on brief), for appellee Uninsured
           Employers' Fund.

           No brief for appellee B & S Landscaping, Inc.



     John Daniel Grantham ("claimant") appeals a decision of the

Workers' Compensation Commission ("commission") awarding him

payment for chiropractic care three times per week and daily gym

visits, and reimbursement for mileage and prescriptions.

Claimant did not set forth any specific questions presented in

his brief as required by Rule 5A:20(c).   Moreover, from our

review of the record and the briefs of the parties, it appears

that claimant prevailed on all issues presented on review before

the full commission.   Accordingly, we find that this appeal is

without merit and we summarily affirm the commission's decision.

 Rule 5A:27.
                                               Affirmed.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.